Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2-14-22 has been entered.
2)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4)	Claims 2, 5 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 5 line 2 ambiguously refers to "the circumferential narrow groove".  Which circumferential narrow groove?  In claim 5 line 2, it is suggested to change "the circumferential narrow groove" to --the circumferential narrow grooves--.
	Claim 13 line 2 ambiguously refers to "the circumferential narrow groove".  Which circumferential narrow groove?  In claim 13 line 2, it is suggested to change "the circumferential narrow groove" to --the circumferential narrow grooves--.
5)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Japan 319
7)	Claims 1, 3, 6, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japan 319 (JP 06-171319).
	Japan 319 discloses a pneumatic tire (tire size 10.00R20) having a tread comprising "central blocks" defined by lateral grooves Y1 (lug grooves Y1) and longitudinal grooves G0, G1 (circumferential main grooves G0, G1).  Each "central block" comprises a zigzag narrow width groove G2 and two bent sipes 13.  The zigzag narrow width groove G2 comprises a lateral narrow groove portion connecting a pair of circumferential narrow groove portions.  See FIGURE 2 and machine translation.
	Claim 1 is anticipated by Japan 319's tire.  In claim 1, the claimed "lateral narrow groove" reads on the combination of the left sipe 13 and the lateral narrow groove portion of the zigzag narrow width groove G2 and the right sipe 13.  The claimed "one of the circumferential narrow grooves" reads on one of the pair of circumferential narrow groove portions, which intersects "the lateral narrow groove" (identified above).  The claimed "other one of the circumferential narrow grooves" reads on the other one of the pair of circumferential narrow groove portions, which intersects "the lateral narrow groove" (identified above).  As to bent portions, each sipe 13 of the "lateral narrow groove" comprises a bent portion; the "lateral narrow groove" thereby having two bent portions.  Also, the "circumferential narrow grooves" (identified above), are connected to each other through the lateral narrow groove portion of the zigzag narrow width groove G2 of the "lateral narrow groove" (identified above).

	As to claim 6, FIGURE 2 of Japan 319 illustrates angles β1, β2 at the intersection points being about 80 degrees.
	As to claim 8, FIGURE 2 of Japan 319 shows two rows of the "central blocks".
	Claim 10 fails to require tire structure not disclosed by Japan 319.  The description regarding "specified rotation direction" relates to intended use and fails to require tire structure.  The bent portions described in claim 10 read on the bent portions in either the left or right central block row.  It is noted that Japan 319's tire can rotate in a first direction or a second direction.  When the tire rotates in a first direction, one of the central rows of blocks of Japan 319's tread inherently satisfies the subject matter described at lines 3-6 of claim 10.
Tregout et al
8)	Claims 1-3, 5-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tregout et al (WO 2014/102136) in view of German 320 (DE 3,329,320).
	Tregout et al discloses a pneumatic tire (tire size 315/70R22.5) having a tread comprising blocks 4 defined by longitudinal grooves 2 (circumferential main grooves 2) and transverse grooves 3 (lug grooves 3).  The blocks 4 are arranged in six block rows including two shoulder block rows and four central block rows.  Each central block 4 of the central block rows comprising one lateral incision 5 (lateral sipe 5).  The lateral sipe 5 (lateral narrow groove) comprises a width direction extending first sipe segment, an 
	As to claim 1, it would have been obvious to one of ordinary skill in the art to provide the tread of Tregouet et al's pneumatic tire such that each central block comprises circumferential narrow grooves wherein one circumferential narrow groove extends from one lug groove 3 to the first sipe segment of the lateral sipe 5 (lateral narrow groove 5) at an intersection point and another circumferential narrow groove extends from another lug groove 3 to the third sipe segment of the lateral sipe 5 (lateral narrow groove 5) at another intersection point; each of Tregouet et al's central blocks thereby having two of the circumferential narrow grooves being connected to each other through the lateral narrow groove since German 320 teaches reducing noise of a tread of a pneumatic tire comprising blocks including incisions 6 (sipes 6) by providing a block with one pressure equalization channel 7 (circumferential narrow groove 7) extending from one lug groove 5 to a width direction extending sipe 6 and another pressure equalization channel 7 (circumferential narrow groove 7) extending from another lug groove 5 to width direction extending sipe 6 [FIGURE 1, machine translation].  German 320 teaches that compressed air in the sipe can largely escape to the atmosphere in the circumferential direction via the pressure equalization channel 7 (circumferential narrow groove 7).  Hence, Tregouet et al discloses each central block including only a 
	As to claims 2 and 20, the bent portions of Tregouet et al's Z-shaped sipe 5 are each positioned between the intersection points in the lateral direction when one circumferential narrow groove (suggested by German 320) intersects the first sipe segment of the Z-shaped sipe 5 and another circumferential narrow groove (suggested by German 320) intersects the third sipe segment of the Z-shaped sipe 5.  In other words, German 320 renders obvious modifying Tregouet et al's tread such that one circumferential narrow groove intersects the first sipe segment of the Z-shaped sipe 5 and another circumferential narrow groove intersects the third sipe segment of the Z-shaped sipe 5; the bent portions of sipe 5 (lateral narrow groove 5) being spaced away from these intersections of the circumferential narrow grooves with the sipe 5 (lateral narrow groove 5).
	As to claim 3, it would have been obvious to one of ordinary skill in the art to locate the openings of the circumferential narrow grooves such that distance W3 =
15-40% block width WB and distance W4 = 15-40% block width WB since German 320 shows offsetting one circumferential narrow groove 7 toward the left side of the block and offsetting another circumferential narrow groove 7 toward the right side of the block [FIGURE 1].

	As to claim 6, German 320 shows intersecting a circumferential narrow groove 7 and a sipe 6 such that angle of about 90 degrees is defined [FIGURE 1].
	As to claim 7, German 320 shows the sipe 5 (lateral narrow groove) defining an angle of about 120 degrees at each bent portion [FIGURE 1].
	As to claims 8 and 9, Tregouet et al's tread comprises six block rows wherein each block of the four central block rows comprises one of the Z-shaped sipes 5 (lateral narrow grooves 5) which should be provided with circumferential narrow grooves are per the suggestion of German 320.
	As to claim 10, Tregouet et al's tread defines a directional tread pattern [FIGURE 1] and each Z-shaped sipe (lateral narrow groove having bent portions) satisfies the configuration described in lines 3-6 of claim 10. 
	As to claim 11, see comment for claim 3.
9)	Claims 4 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tregout et al (WO 2014/102136) in view of German 320 (DE 3,329,320) as applied above and further in view of Hamada (US 2011/0226397).
	As to claims 4, 12 and 13, it would have been obvious to one of ordinary skill in the art to provide the narrow grooves with a depth D1 = 5 to 50% depth D2 of circumferential main grooves [claims 4, 12], depth D3 of circumferential narrow grooves 
	As to claim 14, see comment for claim 6.
	As to claim 15, see comment for claim 7.
	As to claim 16, see comment for claim 8.
	As to claim 17, see comment for claim 9.
	As to claim 18, see comment for claim 10.
ALLOWABLE SUBJECT MATTER
10)	Claim 19 is allowed.
	German 320 (DE 3329320) teaches providing the pressure equalization channels 7 (circumferential narrow grooves) with a width of two to ten times (instead of the same width as) the width of the incisions 6 (sipes / lateral narrow grooves).
Remarks
11)	Applicant's arguments filed 2-14-22 have been fully considered but they are not persuasive.
	As to claim 1, applicant's arguments regarding Japan 319 are not persuasive.  In claim 1, the claimed "lateral narrow groove" reads on the combination of the left sipe 13 and the lateral narrow groove portion of the zigzag narrow width groove G2 and the right sipe 13. The claimed "one of the circumferential narrow grooves" reads on one of the pair of circumferential narrow groove portions, which intersects "the lateral narrow groove" (identified above).  The claimed "other one of the circumferential narrow grooves" reads on the other one of the pair of circumferential narrow groove portions, which intersects "the lateral narrow groove" (identified above).  As to bent portions, each sipe 13 of the "lateral narrow groove" comprises a bent portion; the "lateral narrow groove" thereby having two bent portions.  Also, the "circumferential narrow grooves" (identified above), are connected to each other through the lateral narrow groove portion of the zigzag narrow width groove G2 of the "lateral narrow groove" (identified above).
 	As to claim 1, applicant's arguments regarding Tregouet et al are not persuasive.  Tregouet et al discloses each central block including only a single one of the lateral narrow groove 5 (sipe 5) wherein the lateral narrow groove 5 (sipe 5) comprises two bent portions.  German 320 motivates one of ordinary skill in the art to add circumferential narrow grooves to each of the central blocks (intersection points thereby being defined) to obtain the predicted and expected benefit of allowing comprised air in the sipe 5 to escape to thereby reduce noise.
12)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
March 18, 2022